NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA DEL CARMEN CORZA and                      No.    15-72921
RAMIRO CORZA-CERVANTES,
                                                Agency Nos.      A075-678-322
      Petitioners,                                               A075-678-321

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Maria Del Carmen Corza and Ramiro Corza-Cervantes, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ successive

motion to reopen and reconsider as untimely and number-barred where it was filed

nearly 11 years after the order of removal became final, see 8 C.F.R. §

1003.2(b)(2),(c)(2) and they have not established that any statutory or regulatory

exception applies, see 8 C.F.R. § 1003.2(c)(3).

      We lack jurisdiction to consider petitioners’ unexhausted contentions

regarding new evidence of hardship and ineffective assistance of counsel. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      To the extent petitioners contend that the agency should have exercised its

sua sponte authority to reopen their case, we also lack jurisdiction to consider that

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-824 (9th Cir.

2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

        We lack jurisdiction to consider petitioners’ request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Petitioners’ request for a stay of removal is dismissed as moot.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                   15-72921